DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim appears to be missing a word or words at the end of the claim. The claim ends with “…..on an outward facing side of the.” For the purposes of the art rejection below the claim has been interpreted as meaning    --on the outward facing side of foil--.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Buck et al. (US 2001/0037680).

Regarding claim 1, Buck et al. disclose a sensor for measuring at least one physical or chemical parameter of a cartridge or syringe containing a medicament, the sensor comprising: a planar flexible foil (see par. 0042, sensor is flexible film support) configured to be arranged to an outer circumference of a barrel of the cartridge or syringe (see par. 0044 and 0045, sensor can be rolled around cylindrical body); at least a first measuring electrode (one of the electrodes 1, see Fig. 2 and Fig. 3) and a second measuring electrode arranged on the foil (see Id., another one of the electrodes 1); and at least a first contact electrode 15 and a second contact electrode 15 arranged on the foil (see Fig. 3, multiple contact electrodes 15; see also par. 0041), wherein the first and second measuring electrodes are located on a first side of the foil and the first and second contact electrodes are located on a second side of the foil, wherein the first and second sides of the foil are opposite sides of the foil (see Fig. 3, measurement electrodes 1 are on a left side of the foil and electrodes 15 are on an opposite right side of the foil).

Regarding claim 3, Buck et al. disclose that the first and second contact electrodes 15 are separated in a longitudinal direction from one another and extend substantially parallel in a lateral or circumferential direction to one another (see Fig. 3, first contact electrode 15 is one of the uppermost electrodes 15 in Figure 23 and the second contact electrode is one of the lower row electrodes 15 in the Figure 3, which are parallel to each other in a lateral direction).

Regarding claim 6, Buck et al. disclose that the sensor is such that the first and second contact electrodes 15 are facing radially outwardly on an outer circumference of the cartridge or syringe when the planar flexible foil is wrapped around the sidewall of a barrel of the cartridge or syringe (see Figs. 2 and 3, the contact electrodes 15 will face outward when the flexible sensor foil is wrapped around a barrel of a syringe with those electrodes on the outside; note that this is a functional limitation or an intended use limitation of an apparatus claim and so this sensor device just has to be capable of functioning or being used in this manner).

Regarding claim 7, Buck et al. disclose that the first contact 15 electrode is connected to the first measuring electrode 1 and the second contact electrode 15 is connected to the second measuring electrode 1 (see Fig. 3 and par. 0041, contact electrodes 15 are connected to respective measuring electrodes 1 via lines 10 and 11).


Claim(s) 1, 2, 5, 11, 12, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Shaw-Klein (US 2013/0150689).

Regarding claim 1, Shaw-Klein discloses a sensor for measuring at least one physical or chemical parameter of a cartridge or syringe containing a medicament, the sensor comprising: a planar flexible foil 4 (see Fig. 1 and par. 0033, note that even though it is described as non-planar, this is shown as being planar but flexed to be not planar) configured to be arranged to an outer circumference of a barrel of the cartridge or syringe (see Fig. 2, foil is able to wrap around cylindrical objects and therefore can be arranged on the outside of a barrel of a syringe); at least a first measuring electrode 6 and a second measuring electrode 8 arranged on the foil (see Fig. 1); and at least a first contact electrode 14A and a second contact electrode 14B arranged on the foil (Id.), wherein the first and second measuring electrodes are located on a first side of the foil and the first and second contact electrodes are located on a second side of the foil, wherein the first and second sides of the foil are opposite sides of the foil (Id., electrodes 6 and 8 are on left side of foil in Fig. 1 and electrodes 14A and 14B are on opposite right side of foil in Fig. 1).

Regarding claim 2, Shaw-Klein discloses that the first and second contact electrodes 14A and 14B are arranged at a longitudinal end section of the foil (see Fig. 1).

Regarding claim 5, Shaw-Klein discloses that the foil is substantially transparent (see par. 0034, foil substrate 4 may be polycarbonate or polyethylene terephthalate, e.g.) and wherein at least one of the first and second measuring electrodes or at least one of the first and second contact electrodes comprises a printed or coated conductive structure on or in the foil (Id. and par. 0033, electrode 6 is printed on foil base 4).


Regarding claims 11 and 12, Shaw-Klein discloses a sensor for measuring at least one physical or chemical parameter of a cartridge or syringe containing a medicament, the sensor comprising: a planar flexible foil 4 (see Fig. 1 and par. 0033, note that even though it is described as non-planar, this is shown as being planar but flexed to be not planar) configured to be arranged to an outer circumference of a barrel of the cartridge or syringe (see Fig. 2, foil is able to wrap around cylindrical objects and therefore can be arranged on the outside of a barrel of a syringe); at least a first measuring electrode 6 and a second measuring electrode 8 arranged on the foil (see Fig. 1); and at least a first contact electrode 14A and a second contact electrode 14B arranged on the foil, wherein the first and the second contact electrodes are arranged at a longitudinal end section of the foil, and wherein the first contact electrode 14A and the second contact electrode 14B are arranged at a common longitudinal end section of the foil.  (Id., electrodes 14A and 14B are at right longitudinal end section if Fig. 1).

Regarding claim 16, Shaw-Klein discloses that the first contact electrode 14A is connected to the first measuring electrode 6 and the second contact electrode 14B is connected to the second measuring electrode 8 (see Fig. 1).

Regarding claim 17, Shaw-Klein discloses that the first and second measuring electrodes (6,8) and the first and second contact electrodes (14A,14B) are located on a common side of the foil or on opposite sides of the foil (see Fig. 1, electrodes 6,8 on left side of foil 4 and electrodes 14A,14B are on an opposite right side).

Regarding claim 18, Shaw-Klein discloses that the foil is substantially transparent (see par. 0034, foil substrate 4 may be polycarbonate or polyethylene terephthalate, e.g.) and wherein at least one of the first and second measuring electrodes or at least one of the first and second contact electrodes comprises a printed or coated conductive structure on or in the foil (Id. and par. 0033, electrode 6 is printed on foil base 4).


Claim(s) 11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Palata (US 2003/0034785).

Regarding claim 11, Palata discloses a sensor for measuring at least one physical or chemical parameter of a cartridge or syringe containing a medicament, the sensor comprising: a planar flexible foil 18 configured to be arranged to an outer circumference of a barrel of the cartridge or syringe (par. 0061, flexible foil sensor can be wrapped around a tube including a syringe or cartridge); at least a first measuring electrode 42 (at left end in Fig. 6, for example) and a second measuring electrode 42 (at right end in Fig. 6) arranged on the foil (see Fig. 6); and at least a first contact electrode and a second contact electrode arranged on the foil (see Fig. 6, each straight end section of conductor coil 42 that extends to bottom section of foil 18 is a contact electrode), wherein the first and the second contact electrodes are arranged at a longitudinal end section of the foil (the straight sections contact electrode of the right most coil measuring electrode is a one longitudinal end, and the contact electrode for the left most coil measuring electrode is at an opposite longitudinal end).

Regarding claims 13 and 14, Palata discloses that the first contact electrode and the second contact electrode are arranged at opposite longitudinal end sections of the foil, and that the first and second contact electrodes are separated from one another in a longitudinal direction and extend substantially parallel in a lateral or circumferential direction to one another (see Fig. 6, and labeled reproduction of Fig. 6 below).

Labeled reproduction of Figure 6: 


    PNG
    media_image1.png
    950
    1283
    media_image1.png
    Greyscale




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bammer et al. (US 2017/0119970) in view of Buck et al. (US 2001/0037680).

Regarding claim 8, Bammer et al. disclose a cartridge comprising a tubular shaped barrel 1 containing a medicament and a sensor (see the electrodes in Figs. 22a-22d, making up sensor) wrapped around an outer circumference of a sidewall of the barrel 1 (Id.), the sensor comprising: conductive components or a sensor arrangement configured to be arranged to an outer circumference of the barrel 1 (see Id.); at least a first measuring electrode 21 and a second measuring electrode 23 arranged as part of the sensor arrangement (see Fig. 22d); and at least a first contact electrode 211 and a second contact electrode 231 arranged as part of the sensor arrangement, wherein the first and second measuring electrodes 21,23 are located on a first side of the sensor arrangement and the first and second contact electrodes 211,231 are located on a second side of the sensor arrangement, wherein the first and second sides of the sensor arrangement are opposite sides of the sensor arrangement (see Fig. 22d, electrodes 21 and 23 are at an upper side half of sensor and electrodes 211 and 231 are on an opposite bottom side half of the sensor).
Bammer et al. do not disclose the sensor arrangement comprising a planar flexible foil on which the electrodes are arranged. Buck et al. disclose a fluid level sensor arrangement with electrodes that detects fluid level in a similar manner to the electrodes of Bammer et al., and Buck et al. further disclose that measuring electrodes 1 and contact electrodes 15 of the sensor arrangement are arranged on a planar flexible foil 12 that can be applied and/or wrapped around the outside of a container (see pars. 0042-0043). It would have been obvious to one of ordinary skill in the art to use a planar flexible foil on which electrodes are arranged, as taught by Buck et al., for arrangement of the electrodes in the sensor arrangement of Bammer et al., because it provides a convenient and efficient way to applied the sensor arrangement to the cartridge barrel.

Regarding claim 10, Bammer et al. disclose that the first and second contact electrodes 211 and 231 are located on a outward facing side of the barrel 1 (see Figs. 22a-22d).


Regarding claim 19, Bammer et al. disclose cartridge comprising a tubular shaped barrel 1 containing a medicament and a sensor (see the electrodes in Figs. 22a-22d, making up sensor) wrapped around an outer circumference of a sidewall of the barrel 1 (Id.), the sensor comprising: conductive components or a sensor arrangement configured to be arranged to an outer circumference of the barrel 1 (see Id.); at least a first measuring electrode 21 and a second measuring electrode 23 arranged as part of the sensor arrangement (see Fig. 22d); and at least a first contact electrode 211 and a second contact electrode 231 arranged as part of the sensor arrangement, wherein the first and second contact electrodes 211, 231 are arranged at a longitudinal end section of the sensor arrangement (see Fig. 22d).


Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bammer et al. (US 2017/0119970) in view of Buck et al. (US 2001/0037680), and further in view of Hass, Jr. et al. (US 4,984,462).

Regarding claims 9 and 20, neither Bammer et al. nor Buck et al. explicitly disclose attaching the thin sensor with adhesive. Hass, Jr. et al. disclose using an adhesive layer 62 to attach a sensor sheet element 32 to a container. It would have been obvious to use an adhesive to attach the sensor as taught by Hass, Jr. et al., with the senor of the combination of Bammer et al. and Buck et al., because it provides a convenient and efficient way to attach the sensor without the need for any special tools.

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861